                                                                                                      Electronically Filed - St Louis County - July 19, 2019 - 02:52 PM
      Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 1 of 14 PageID #: 319SL-CC02935

                             IN THE 21st JUDICIAL CIRCUIT COURT
                                    COUNTY OF ST. LOUIS
                                     STATE OF MISSOURI

WILLIAM L. VAN OYEN,                           )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )              Cause No.:
                                               )
MSH CHEVROLET CADILLAC, INC.                   )
d/b/a ELCO CHEVROLET                           )
d/b/a ELCO CADILLAC,                           )
                                               )
Serve:                                         )              JURY TRIAL REQUESTED
         CT Corporation System                 )
         120 S. Central Ave.                   )
         St. Louis, MO 63105                   )
                                               )
         Defendant.                            )

                                              PETITION

         COMES NOW Plaintiff William L. Van Oyen, by and through his undersigned counsel,

and for his complaint against Defendant MSH Chevrolet Cadillac, Inc., d/b/a ELCO Chevrolet,

d/b/a ELCO Cadillac, states as follows:

                                    Facts Common to all Counts

     1. Plaintiff William L. Van Oyen (“Plaintiff”) is a sixty (60) year old man who is a resident

         of St. Louis County, State of Missouri.

     2. Defendant MSH Chevrolet Cadillac, Inc., d/b/a ELCO Chevrolet, d/b/a ELCO Cadillac

         (“Defendant”) is corporation registered in the State of Missouri and doing business in St.

         Louis County, Missouri.

     3. Plaintiff requests a trial by jury.
                                                                                                Electronically Filed - St Louis County - July 19, 2019 - 02:52 PM
 Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 2 of 14 PageID #: 4



4. At all times relevant to this action, Defendant’s actions against Plaintiff were conducted

   by and through agents and employees acting within the scope and course of their

   employment with Defendant.

5. At all times relevant to this action, Plaintiff was employed by Defendant beginning on or

   about March 27, 2016.

6. During the first week of Plaintiff’s employment, employees for Defendant began taunting

   and teasing Plaintiff about his age.

7. Employees for Defendant would make comments that included regularly calling Plaintiff

   “old” and a “goat” and referred to Plaintiff as “B.V. Old” or “B.V. Slow” as a reference

   to Plaintiff’s initials.

8. Within approximately two weeks of Plaintiff’s employment with Defendant, he first

   reported this constant harassment to Sveta Gwin, manager/supervisor for Defendant.

9. To Plaintiff’s knowledge and understanding, no action was ever taken place after Plaintiff

   reported the actions of Defendant’s employees.

10. Within approximately two weeks after first reporting the employees’ actions and

   receiving no response and continuing to receive constant harassment about his age,

   Plaintiff reported the actions to Paul Roeder, another manager/supervisor for Defendant.

11. To Plaintiff’s knowledge and understanding, Defendant again failed to take any action in

   response to the reported harassment about Plaintiff’s age.

12. In May or June of 2016 during a three month review, Plaintiff again reported the

   harassment he received from employees’ of Defendant to Jeff Pirozzi, Human Resources

   department employee of Defendant.
                                                                                                        Electronically Filed - St Louis County - July 19, 2019 - 02:52 PM
    Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 3 of 14 PageID #: 5



   13. To Plaintiff’s knowledge and understanding, Defendant for the third time, failed to take

       any again to stop the harassment.

   14. At a point after Plaintiff’s initial complaint of age discrimination and harassment,

       Defendant’s employees began attempt to say that the reference “goat” no longer referred

       to him as old but as the “Greatest of All Time” as an excuse for using the phrase towards

       Plaintiff.

   15. Thereafter, Plaintiff continued to receive further harassment about his age from

       employees of Defendant, with no action taken by Defendant to stop the actions of its

       employees.


                    Count I – (Retaliation – Missouri Human Rights Act)

       COMES NOW Plaintiff and for Count I of his cause of action against Defendant, states

as follows:

   16. Plaintiff realleges and incorporates by reference as is fully set forth herein the allegations

       contained in paragraphs 1 through 15.

   17. Plaintiff reported unlawful harassment he receive due to his age by employees of

       Defendant to Sveta Gwin, manager/supervisor for Defendant, Paul Roeder, another

       manager/supervisor for Defendant, and Jeff Pirozzi, Human Resources department

       employee of Defendant.

   18. Plaintiff then began to receive harassment about his age from Mark Hadfield, owner of

       Defendant.

   19. On March 8, 2018, Plaintiff informed Mark Hadfield that he needed to stop the age

       discrimination harassment.
                                                                                                    Electronically Filed - St Louis County - July 19, 2019 - 02:52 PM
    Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 4 of 14 PageID #: 6



   20. The following day, on March 9, 2018, Plaintiff was terminated from his position with

       Defendant.

   21. The complaint made by Plaintiff to Defendant’s supervisors, Human Resources

       department, as well as owner, was a motivating factor in Defendant's adverse actions

       against Plaintiff.

   22. Defendant’s retaliation against Plaintiff, as more fully set forth above, resulted in the

       violation of the Missouri Human Rights Act, R.S.Mo §§213.010 et seq.

   23. As a direct and proximate result of the actions pled herein, Plaintiff has suffered

       damages, emotional damages, anguish, humiliation and embarrassment and has financial

       losses.

   24. As a direct and proximate result of the actions pled herein, Plaintiff has incurred

       attorney's fees and expenses in pursuing redress for the wrong he suffered at the hands of

       the Defendant.

   25. As a direct and proximate result of the actions pled herein, Plaintiff has lost income

       which he would have received had the retaliation not occurred.

   26. The actions of Defendant were in careless disregard of Plaintiff's rights so as to require

       the injury of punitive damages against this Defendant.

       WHEREFORE, Plaintiff prays the Court to enter an Judgment on behalf of Plaintiff in an

amount which is fair and reasonable to compensation Plaintiff for the injuries and damages

resulted to him as a result of the Defendant's retaliatory action under the Missouri Human Rights

Act and in an amount to reimburse him for damages and losses resulting from the actions of this

Defendant, as well as an amount as in for punitive damages to punish Defendant for their actions,
                                                                                                        Electronically Filed - St Louis County - July 19, 2019 - 02:52 PM
     Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 5 of 14 PageID #: 7



and for Plaintiff's attorney's fees, and for such other and further relief this Court deems just and

proper under the circumstances.



              Count II – (Harassment – Title VII of the Civil Rights Act of 1964)

       COMES NOW Plaintiff and for Count II of his cause of action against Defendant, states

as follows:

   27. Plaintiff realleges and incorporates by reference as is fully set forth herein the allegations

       contained in paragraphs 1 through 26.

   28. Plaintiff received constant harassment by employees of Defendant.

   29. Despite Plaintiff repeatedly reporting this harassment to supervisors/managers/owner of

       Defendant, no corrective action took place.

   30. The harassment caused Plaintiff to suffer extreme physical and emotional distress.

   31. As a direct and proximate result of the actions pled herein, Plaintiff has suffered

       damages, emotional damages, anguish, humiliation and embarrassment and has financial

       losses.

   32. As a direct and proximate result of the actions pled herein, Plaintiff has incurred

       attorney's fees and expenses in pursuing redress for the wrong he suffered at the hands of

       the Defendant.

   33. The actions of Defendant were in careless disregard of Plaintiff's rights so as to require

       the injury of punitive damages against this Defendant.

       WHEREFORE, Plaintiff prays the Court to enter an Judgment on behalf of Plaintiff in an

amount which is fair and reasonable to compensation Plaintiff for the injuries and damages

resulted to him as a result of the Defendant's discriminatory action under Title VII of the Civil
                                                                                                          Electronically Filed - St Louis County - July 19, 2019 - 02:52 PM
     Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 6 of 14 PageID #: 8



Rights Act of 1964, and in an amount to reimburse him for damages and losses resulting from

the actions of this Defendant, as well as an amount as in for punitive damages to punish

Defendant for their actions, and for Plaintiff's attorney's fees, and for such other and further relief

this Court deems just and proper under the circumstances.



                Count III – Age Discrimination (Missouri Human Rights Act)

       COMES NOW Plaintiff and for Count III of his cause of action against Defendant, states

as follows:

   34. Plaintiff realleges and incorporates by reference as is fully set forth herein the allegations

       contained in paragraphs 1 through 33.

   35. At all relevant times to this action, Plaintiff was between fifty-seven (57) years old, when

       he was first hired, and fifty-nine (59) years old when he was terminated.

   36. Plaintiff was required to stay for longer hours than other employees due to his age on

       numerous occasions.

   37. Despite having amongst the best sales results of all other employees, Mark Hatfield,

       owner of Defendant corporation, constantly singled out Plaintiff for his work, creating a

       negative perception of Plaintiff’s work ability.

   38. Plaintiff’s age was a motivating factor in being treated differently from other similarly

       situated employees.

   39. Defendant’s age discrimination against Plaintiff, as more fully set forth above, resulted in

       the violation of the Missouri Human Rights Act, R.S.Mo §§213.010 et seq.
                                                                                                 Electronically Filed - St Louis County - July 19, 2019 - 02:52 PM
 Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 7 of 14 PageID #: 9



40. As a direct and proximate result of the actions pled herein, Plaintiff has suffered

   damages, emotional damages, anguish, humiliation and embarrassment and has financial

   losses.

41. As a direct and proximate result of the actions pled herein, Plaintiff has incurred

   attorney's fees and expenses in pursuing redress for the wrong he suffered at the hands of

   the Defendant.

42. As a direct and proximate result of the actions pled herein, Plaintiff has lost income

   which he would have received had the discrimination not occurred.

43. The actions of Defendant were in careless disregard of Plaintiff's rights so as to require

   the injury of punitive damages against this Defendant.



                                          RYNEARSON SUESS SCHNURBUSCH
                                          CHAMPION, LLC.

                                   BY:    /s/ Debbie S. Champion
                                          Debbie S. Champion, #38637
                                          Javas A. Smith, #68409
                                          500 North Broadway, Suite 1550
                                          St. Louis, MO 63102
                                          314-421-4430 / FAX: 314-421-4431
                                          Email: dchampion@rssclaw.com
                                                 jsmith@rssclaw.com
                                                 Attorneys for Plaintiff
                                                                                            Electronically Filed - St Louis County - July 19, 2019 - 03:44 PM
     Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 8 of 14 PageID #: 10



                           IN THE 21st JUDICIAL CIRCUIT COURT
                                  COUNTY OF ST. LOUIS
                                   STATE OF MISSOURI

WILLIAM L. VAN OYEN,                         )
                                             )
         Plaintiff,                          )
                                             )
v.                                           )              Cause No.: 19SL-CC02935
                                             )
MSH CHEVROLET CADILLAC, INC.                 )
d/b/a ELCO CHEVROLET                         )
d/b/a ELCO CADILLAC,                         )
                                             )
Serve:                                       )              JURY TRIAL REQUESTED
         CT Corporation System               )
         120 S. Central Ave.                 )
         St. Louis, MO 63105                 )
                                             )
         Defendant.                          )

                           FILING MEMORANDUM TO CLERK

         COMES NOW Plaintiff William L. Van Oyen, by and through undersigned counsel, and

submits the $36.00 sheriff’s fee for the previously-filed request for summons.



                                             RYNEARSON SUESS SCHNURBUSCH
                                             CHAMPION, LLC.

                                     BY:     /s/ Debbie S. Champion
                                             Debbie S. Champion, #38637
                                             Javas A. Smith, #68409
                                             500 North Broadway, Suite 1550
                                             St. Louis, MO 63102
                                             314-421-4430 / FAX: 314-421-4431
                                             Email: dchampion@rssclaw.com
                                                    jsmith@rssclaw.com
                                                    Attorneys for Plaintiff
                                                                                               Electronically Filed - St Louis County - July 19, 2019 - 02:52 PM
     Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 9 of 14 PageID #: 11 19SL-CC02935

                              IN THE 21st JUDICIAL CIRCUIT COURT
                                     COUNTY OF ST. LOUIS
                                      STATE OF MISSOURI

WILLIAM L. VAN OYEN,                            )
                                                )
         Plaintiff,                             )
                                                )
v.                                              )                  Cause No.:
                                                )
MSH CHEVROLET CADILLAC, INC.                    )
d/b/a ELCO CHEVROLET                            )
d/b/a ELCO CADILLAC,                            )
                                                )
Serve:                                          )                  JURY TRIAL REQUESTED
         CT Corporation System                  )
         120 S. Central Ave.                    )
         St. Louis, MO 63105                    )
                                                )
         Defendant.                             )

                              FILING MEMORANDUM TO CLERK

         COMES NOW Plaintiff William L. Van Oyen, by and through undersigned counsel, and

requests the following Summons:

         1.      Summons ordered to issue upon Defendant MSH Chevrolet Cadillac, Inc. d/b/a

ELCO Chevrolet d/b/a ELCO Cadillac, to be served upon CT Corporation System, 120 S. Central

Avenue, St. Louis, Missouri, 63105. Summons to be returned to Attorney Debbie S. Champion,

attorney for Plaintiff, for service by St. Louis County Sheriff.



                                                RYNEARSON SUESS SCHNURBUSCH
                                                CHAMPION, LLC.

                                        BY:     /s/ Debbie S. Champion
                                                Debbie S. Champion, #38637
                                                Javas A. Smith, #68409
                                                500 North Broadway, Suite 1550
                                                St. Louis, MO 63102
                                                314-421-4430 / FAX: 314-421-4431
                                                Email: dchampion@rssclaw.com
                                                        jsmith@rssclaw.com
                                                        Attorneys for Plaintiff
                Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 10 of 14 PageID #: 12

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19SL-CC02935
 DAVID L VINCENT III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 WILLIAM L. VAN OYEN                                            DEBBIE S. CHAMPION
                                                                500 NORTH BROADWAY
                                                                SUITE 1550
                                                          vs.   SAINT LOUIS, MO 63102
 Defendant/Respondent:                                          Court Address:                                                     SHERIFF FEE
 MSH CHEVROLET CADILLAC, INC.                                   ST LOUIS COUNTY COURT BUILDING                                        PAID
 DBA: ELCO CHEVROLET                                            105 SOUTH CENTRAL AVENUE
 DBA: ELCO CADILLAC                                             CLAYTON, MO 63105
 Nature of Suit:
 CC Employmnt Discrmntn 213.111                                                                                                      (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: MSH CHEVROLET CADILLAC, INC.
                                      Alias:
                                      DBA: ELCO CHEVROLET
                                      DBA: ELCO CADILLAC
  120 S. CENTRAL AVE.
  ST. LOUIS, MO 63105


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        07-AUG-2019                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       LG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-7276        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 11 of 14 PageID #: 13
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-7276    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 12 of 14 PageID #: 14
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-7276   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 13 of 14 PageID #: 15
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-7276   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:19-cv-02561 Doc. #: 1-1 Filed: 09/13/19 Page: 14 of 14 PageID #: 16
